Order filed August 14, 2014




                                       In The

                        Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00230-CV
                                   ____________

                         NANNETTE DULCIE, Appellant

                                         V.

           GUARDIAN TRANSFER STORAGE CO. INC., Appellee


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1039132

                                      ORDER

      Appellant’s brief was filed on August 7, 2014. The court has determined that
appellant has not properly presented this cause in her brief on file. Appellant failed
to substantially comply with Rule 38.1 of the Texas Rules of Appellate Procedure.
In particular, appellant has failed to provide a clear and concise argument for each
contention made with appropriate citations to the record and to authority. Tex. R.
App. P. 38.1(f), (h).
      Accordingly, pursuant to Rule 38.9(b), the court orders appellant to rebrief.
See Tex. R. App. P. 38.9(b). Appellant’s amended brief is due September 12, 2014,
and appellee’s responsive brief shall be due 30 days after appellant’s revised brief
is filed. If appellant fails to file a brief on or before September 12, 2014, the appeal
will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               PER CURIAM